Citation Nr: 0936723	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for back strain.

2.  Entitlement to service connection for bone spurs.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for pancreatitis.

5.  Entitlement to a compensable disability rating for 
status-post excision of a lipoma on the side of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had verified service from April 1969 to December 
1970, December 1990 to May 1991, and from November 1, 2004, 
to February 28, 2005.  He also had a period of active service 
from July 1973 to June 1974 but is barred from receiving VA 
benefits for this period because, as VA concluded in an April 
1975 administrative decision, his discharge was under other 
than honorable conditions.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi that denied the benefits sought on 
appeal.  In January 2007, the Board returned the Veteran's 
appeal for additional development and the case was 
subsequently returned to the Board for further appellate 
review.  


REMAND

A preliminary review of the record upon its return to the 
Board discloses that not all development requested by the 
Board in January 2007 was accomplished.  In its January 2007 
remand, the Board directed that the RO/AMC take necessary 
action to obtain any DD Form 214 for the Veteran's period of 
service between November 1, 2004, and February 28, 2005, in 
an attempt to verify the circumstances of the Veteran's 
reported service during this time period.  The Board also 
directed that the RO/AMC obtain any service treatment records 
which might be available for this period of unverified 
service.

In response to a request for verification of all of the 
Veteran's active service dates from the AMC, the National 
Personnel Records Center in St. Louis, Missouri (NPRC), 
verified that the Veteran had service from April 28, 1969, to 
June 6, 1974, from December 7, 1990, to May 24, 1991, and 
from November 1, 2004, to February 28, 2005.  (As noted in 
the Introduction, because the Veteran was discharged under 
other than honorable conditions for the period from July 1973 
to June 1974, VA benefits are prohibited for this period.)  

The AMC also sent a letter to NPRC on January 17, 2007, 
requesting copies of any service records in its possession 
"or information about the location of these records."  As 
the Veteran's service representative noted in a May 2009 
Post-Remand Brief, the AMC's January 2007 letter to NPRC 
contained several errors.  The most notable errors were that 
the Veteran was identified as deceased and "is or was 
assigned to the Philippine military service department."  
See AMC Letter to NPRC dated January 17, 2007, at pp. 1.  The 
Veteran's service representative confirmed in May 2009 that 
the Veteran still was alive and never had Philippine service.

The RO/AMC compounded its errors in mis-identifying the 
Veteran's active service and his status as a living Veteran 
in January 2007 when it did not follow up on the response 
that it received from NPRC in February 2007.  In February 
2007, NPRC provided copies of the Veteran's separation 
documents for all periods of active service dated prior to 
1990.  As NPRC noted in its response, however, relevant 
service records for the Veteran's periods of active service 
dated between 1990 and 2005 had not been received at NPRC 
because these records had been "reclaimed" by the relevant 
service department (in this case, the U.S. Army) at the time 
of the Veteran's later periods of service.  NPRC suggested 
that the RO/AMC resubmit its request for the Veteran's 
service treatment records for all periods of service dated 
subsequent to 1990 to the U.S. Army Human Resources Command, 
ATTN: AHRC-CC-B, 1 Reserve Way, St. Louis, MO 63132-5200.  
NPRC also noted that the Veteran's military health records 
should be located at VA's Records Management Center (RMC).  
Unfortunately, despite the specific instructions in the 
Board's January 2007 remand, and despite NPRC's clear 
directions in February 2007 on where the relevant service 
records could be obtained, the RO/AMC did not follow up and 
attempt to obtain these records.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  As the Veteran's service representative noted in the 
May 2009 Post-Remand Brief, it was error for the RO/AMC to 
re-certify this appeal to the Board in March 2009 without 
complying with the January 2007 remand instructions.  Given 
this error, another remand is required.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

As requested in the Board's January 2007 
remand, the RO/AMC should attempt to 
obtain and associate with the claims file 
any DD Form 214 that may be available for 
the Veteran's periods of service from 
December 7, 1990, to May 24, 1991, and 
from November 1, 2004, to February 28, 
2005, and any service treatment records 
that may be available for these periods of 
active service.  Specifically, and as NPRC 
suggested in February 2007, the RO/AMC 
should contact U.S. Army Human Resources 
Command, ATTN: AHRC-CC-B, 1 Reserve Way, 
St. Louis, MO  63132-5200, and request 
copies of any of the Veteran's records 
dated between December 1990 and February 
2005 which may be located at that 
facility.  The RO/AMC also should contact 
VA's Records Management Center (RMC) and 
request copies of any of the Veteran's 
service treatment records for his periods 
of active service from December 7, 1990, 
to May 24, 1991, and from November 1, 
2004, to February 28, 2005.  (It is noted 
that the Veteran is not deceased and did 
not have Philippine service.  Instead, it 
appears that the Veteran is living and had 
active service with the U.S. Army.)  A 
copy of any records received and any 
response(s), to include a negative reply, 
should be included in the claims file.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

